Citation Nr: 9932094	
Decision Date: 11/12/99    Archive Date: 11/19/99

DOCKET NO.  96-19 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Validity of loan guaranty indebtedness.

2.  Waiver of recovery of loan guaranty indebtedness in the 
original amount of $17,544.03, to include the issue of 
whether waiver of recovery is precluded by bad faith.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

P.M. DiLorenzo, Counsel


INTRODUCTION

The veteran served on active duty from October 1961 to 
February 1966.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a decision of the Committee on Waivers 
and Compromises (Committee) of the St. Petersburg, Florida, 
Department of Veterans (VA) Affairs Regional Office (RO) 
issued in September 1995.  The Committee found that the 
veteran's actions leading to the default constituted bad 
faith, thereby precluding further consideration of waiver of 
recovery of the debt under the principle of equity and good 
conscience.

The issue of validity of the loan guaranty indebtedness 
developed and adjudicated by the RO in connection with the 
Board's remand instructions of April 1998 is presently in 
appellate status as of the date of this decision.  The 
validity and enforceability of the debt was addressed by the 
RO, and the appellant was notified of the determination and 
his appeal rights in a July 1999 supplemental statement of 
the case.  The veteran's representative addressed the issue 
of validity in an August 1999 Statement of Representative in 
Appealed Case.  The Board construes his request as a timely 
filed substantive appeal to the validity challenge, which 
adds this issue to his current appeal.  See 38 C.F.R. 
§ 20.302(c) (1999).  Consequently, the Board will address 
both validity and waiver at this time.


FINDINGS OF FACT

1.  In August 1985, the veteran and his ex-wife financed the 
purchase of a home using a loan which was guaranteed, in part, 
by VA.

2.  The veteran was delinquent in paying his mortgage 
obligation beginning on October 1, 1990, allegedly because of 
circumstances surrounding his divorce and unemployment.

3.  The veteran failed to respond to the mortgage holder's 
correspondence.  The mortgage holder's notice of default 
indicates that the reason for default was disregard for 
obligation.

4.  A foreclosure sale was held in April 1992.  The house was 
sold for an amount less than the outstanding principal, 
interest and foreclosure costs, resulting in a deficiency.

5.  VA paid a claim to the lender pursuant to its home loan 
guaranty obligation, and the resulting loss to the government 
in the amount of $17,544.03 was ultimately charged as a debt 
to the appellant.

6.  The veteran was given sufficient and adequate notice of 
the default and foreclosure.

7.  The veteran's delinquency in maintaining his mortgage 
obligation, coupled with his actions taken subsequent to his 
default of October 1990, are representative of deceptive 
dealing with the intent to seek an unfair advantage, with 
knowledge of the likely consequences.


CONCLUSIONS OF LAW

1.  After default, there was a loss of property which secured 
a loan guaranteed by the VA.  38 U.S.C.A. § 5302 (West 1991); 
38 C.F.R. § 1.964 (1999).

2.  The loan guaranty indebtedness was validly established 
and is enforceable by VA against the appellant.  38 U.S.C.A. 
§ 3732(a) (West 1991); 38 C.F.R. §§ 1.911, 36.4323 (1999).

3.  The veteran's actions constituted bad faith, precluding 
further consideration of waiver of recovery of the loan 
guaranty indebtedness.  38 U.S.C.A. § 5302 (West 1991); 
38 C.F.R. § 1.965(b)(2) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual background

The veteran and his wife purchased a condominium in St. 
Petersburg, Florida, in August 1985, using a home mortgage 
loan which was guaranteed, in part, by VA. On August 27, 
1985, the veteran signed a Report Of Home Loan Processed On 
Automatic Basis in which he agreed to the following:  ". . . 
the VA may be required to pay your lender on account of 
default in your loan payments.  The amount of any such claim 
payment will be a debt owed by you to the Federal Government.  
This debt will be the object of established collection 
procedures."

On October 1, 1990, the veteran and his wife defaulted on the 
mortgage obligation and foreclosure proceedings were filed 
against them.  The veteran was named as a defendant in the 
action.  The notice of default lists the reason for the 
default as disregard for obligation. 

Associated with the claims folder is a February 1992 letter 
from a court-appointed attorney to the veteran indicating 
that pursuant to their conversation, he was being provided a 
copy of the complaint for the foreclosure action.  It was 
further noted that the veteran had advised the court-
appointed attorney that he received many letters about the 
delinquency, was aware of the foreclosure action, and had no 
intention to contest it.  The veteran was advised that any 
interest he had in the property was likely to be liquidated 
by the litigation.  He signed and returned the letter to the 
court-appointed attorney, indicating that it accurately 
reflected his position.  

The property was sold at a foreclosure sale in April 1992.  
VA paid a claim to the mortgage holder under its loan 
guaranty obligation.  The veteran was ultimately found to be 
responsible for this resulting indebtedness, in the amount of 
$17,544.03, and collection efforts were initiated.  

The veteran submitted a claim for waiver of recovery of the 
indebtedness to VA in March 1995.  He stated that he was 
never notified by VA of the foreclosure action; that he 
accepted responsibility for not notifying VA of his change of 
address, but that VA should have been able to locate him for 
various reasons; that his ex-wife attempted to deed the house 
back to the lender, but the lender refused; that his ex-wife 
left him and he was not able to make the mortgage payments, 
so he lived in a trailer park and then with a friend for 
several months; that he assumed the house was covered under 
his wife's bankruptcy petition; that he was emotionally 
distraught and unemployed after his divorce; that he was 
serving on jury duty at the time of his separation from his 
wife and his pet had to be put to sleep; and that he had been 
treated for anxiety for over 15 years.

The veteran testified at a hearing at the RO in August 1995.  
He stated that he was married at the time he purchased the 
property and had since divorced.  He and his wife were 
employed at the time they purchased the property, and her 
salary was greater than his salary.  His ex-wife filed for 
bankruptcy and was released from liability.  He was 
reportedly not able to repay the debt for financial reasons.  
He had quit claimed the property to his ex-wife in 1985.  He 
felt that he was not responsible for the property because it 
was in her name.  She left him on September 17, 1990.  He 
then left the house at the end of the month because it was 
not his and he could not afford to pay the mortgage because 
he was unemployed.  

The veteran was reportedly advised by his ex-wife's attorney 
that she was deeding the house back to the lender, but later 
found out in February 1991 that this offer was rejected by 
the lender.  The veteran was also thereafter notified by the 
lender on several occasions that the mortgage had not been 
paid, because he left a change of address form; however, he 
did not respond to or contact the lender.  He did not know 
that he had to notify VA of his address because he was 
receiving VA compensation by means of direct deposit.  The 
veteran stated that the mortgage company notified him that it 
was going to foreclose on the property; however, he was not 
contacted by VA until March 1995.  He stated that he was not 
served with the foreclosure suit.  

The veteran further testified that he did not attempt to sell 
the house to avoid foreclosure.  Attorneys reportedly offered 
him money for the house prior to foreclosure, but he did not 
accept because the house was not his, as he had quit claimed 
it to his wife.  The veteran stated that had he been 
contacted by VA concerning alternatives to foreclosure, he 
would have responded.

In support of his claim, the veteran submitted two quit claim 
deeds.  In the first deed, dated in November 1985, the 
veteran and his wife quit claimed the subject property to his 
wife.  In the second deed, dated in April 1987, the veteran's 
wife quit claimed the subject property back to both herself 
and the veteran. 

The veteran also provided VA outpatient treatment records 
dated from 1991 to 1995.  These records showed that he was 
treated for an anxiety disorder during the time period 
surrounding the default and foreclosure.  In October 1990, it 
was noted that he was under a great deal of stress due to 
losing his job, divorcing his wife, and the death of his dog.  
There were no psychotic symptoms.  In January 1991, the 
veteran reported that he got a new job at a nursing home.

A copy of the October 1990 Marital Settlement Agreement was 
also provided, showing that the veteran and his wife owned 
and had vacated the subject property with the intention of 
executing and delivering a deed in lieu of foreclosure to the 
mortgage holder, subject to the concurrence of the mortgage 
holder to release them from liability.

The RO obtained an opinion from the Regional Counsel 
addressing the validity of the debt.  That opinion, dated May 
31, 1999, reflects that the charged loan guaranty debt was 
valid and enforceable against the veteran based on review of 
the facts in this case and the applicable law.


II.  Legal analysis

A.  Validity of debt

With respect to VA's right to collect the loan guaranty 
indebtedness, VA has sought collection of this debt against 
the appellant on the theory of indemnity.  The record 
reflects that when the appellant obtained this loan he agreed 
in contractual terms to indemnify, or to repay, the 
government for any loss to the government incurred on the 
loan guaranty.  The law is clear that VA, as guarantor of a 
loan, has a right of indemnity, independent of any right of 
the lender, to seek reimbursement for amounts paid on account 
of the liabilities of the veteran.  38 U.S.C.A. § 3732 (West 
1991); 38 C.F.R. § 36.4323(e) (1999).  VA's right to 
indemnity has been upheld by a decision of the United States 
Supreme Court.  See United States v. Shimer, 367 U.S. 374, 81 
S.Ct. 1554, 6 L.Ed. 2nd 908 (1961).

With respect to the veteran's contentions that his due 
process rights were violated by failure of the lender or VA 
to inform him of the foreclosure action, the Board finds no 
merit to these contentions.  In essence, he appears to allege 
that he was unaware of the foreclosure because he was not 
then residing in the home.  This assertion is patently false, 
as the veteran has admitted that he had actual notice of the 
foreclosure and that he had received many letters from the 
lender regarding the default, forwarded from his previous 
address.  The veteran was responsible for any and all 
obligations arising out of the purchase contract at the time 
of the default and thereafter, notwithstanding the fact that 
he was not residing in the subject property.

Moreover, the court appointed an attorney to represent him.  
The court-appointed attorney was able to locate the veteran 
and advised him of his rights relative to the foreclosure 
suit.  The February 1992 letter from the court-appointed 
attorney indicated that, pursuant to their conversation, the 
veteran was provided a copy of the complaint for the 
foreclosure action.  The veteran also advised the court-
appointed attorney that he received many letters about the 
delinquency, was aware of the foreclosure action, and had no 
intention to contest it.  He signed and returned the letter 
to the court-appointed attorney, indicating that it 
accurately reflected his position.  Thus, the veteran was 
provided meaningful notice, both timely and adequate in 
nature, of his default and the pending foreclosure.  "The 
constitutionality of a foreclosure procedure depends not on 
the subjective understanding of the property owner, but on 
the objective propriety of the procedures used."  Buzinski 
v. Brown, 6 Vet. App. 360, 365 (1994) (citations omitted).

Concerning the effect of the 1985 and 1987 quit claim deeds 
on the loan guaranty debt, the Board finds that they had no 
effect on the veteran's obligation to VA for payment of the 
debt.  The two quit claim deeds do not purport to change the 
respective obligations of the parties for payment of the 
mortgage indebtedness.  The earlier deed merely attempts to 
convey legal title from both spouses to one of the spouses, 
while the latter deed purports to convey title back to both 
spouses.  While agreements, court orders, or other 
arrangements between the veteran and his former wife can 
affect obligations relative to each other, such matters would 
have no bearing or effect on the obligations of each to VA 
since VA was not a party. 

Accordingly, in view of these findings, and based on the 
opinion of the Regional Counsel, the Board concludes that the 
indebtedness is valid and enforceable as to the appellant 
under the theory of indemnity.


B.  Waiver

A waiver of loan guaranty indebtedness may be authorized in a 
case in which collection of the debt would be against equity 
and good conscience.  38 U.S.C.A. § 5302(b).  In essence, 
"equity and good conscience" means fairness to both the 
appellant and to the government.  38 C.F.R. § 1.965(a).  
However, in determining whether a waiver of loan guaranty 
indebtedness may be granted, the Board must first address the 
issue of whether fraud, misrepresentation, or bad faith 
exists, any indication of which precludes consideration of 
waiver of recovery of the debt.  38 C.F.R. § 1.965(b) (1999).  
It should be emphasized that only one of the three elements 
(fraud, misrepresentation, or bad faith) need be shown to 
preclude consideration of waiver of recovery of the loan 
guaranty indebtedness.  38 U.S.C.A. § 5302(c) (West 1991).

"Bad faith" is defined in VA regulations as 

"unfair or deceptive dealing by one who 
seeks to gain thereby at another's 
expense.  Thus, a debtor's conduct in 
connection with a debt arising from 
participation in a VA benefits/services 
program exhibits bad faith if such 
conduct, although not undertaken with 
actual fraudulent intent, is undertaken 
with intent to seek an unfair advantage, 
with knowledge of the likely 
consequences, and results in a loss to 
the government."

38 C.F.R. § 1.965(b).  A determination of bad faith is based 
on the circumstances which led to the default and the 
foreclosure and the appellant's actions or omissions with 
respect to avoiding foreclosure, as indicated by the evidence 
of record.

The phrase "bad faith" was formerly defined in the 
"Veterans Benefits Administration" (VBA) CIRCULAR 20-90-5, 
dated February 12, 1990, as a ". . . willful intention on 
the part of the claimant to seek an unfair advantage or to 
neglect or refuse to fulfill some duty or contractual 
obligation."  (emphasis added).  However, the United States 
Court of Appeals for Veterans Claims (formerly the U.S. Court 
of Veterans Appeals) (Court) has invalidated the use of the 
above-cited emphasized phrase as an appropriate basis for a 
bad faith determination.  See Richards v. Brown, 9 Vet. App. 
255 (1996).  In Richards, the Court stated, ". . . the 
operative language in 38 C.F.R. § 1.965(b)(2) limits bad 
faith to cases in which there is an intent to seek an unfair 
advantage, the same test as only one of the two alternative 
tests provided for under the VA CIRCULAR [20-90-5]."  
Richards, 9 Vet. App. 255, 257.  Thus, the Court held that 
the use of the phrase "neglect or refuse to fulfill some 
duty or contractual obligation" found in VA CIR. 20-90-5 
was, ". . . inconsistent with the regulation [and therefore] 
cannot be an appropriate basis for a bad faith 
determination."  Ibid. at 258.  The circular containing the 
invalid test was rescinded in August 1996.

In this case, the Board finds evidence of bad faith on the 
basis of the valid regulatory criteria alone (willful 
intention on the part of the claimant to seek an unfair 
advantage).  The veteran will not be prejudiced by the 
Board's review of his claim on appeal because the Committee 
on Waivers and Compromises has already addressed this issue 
with reference to the valid regulatory criteria.  See Bernard 
v. Brown, 4 Vet. App. 384, 393-94 (1993); Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).

The veteran's delinquency in timely maintaining his mortgage 
obligation alone does not necessarily represent deceptive 
dealing or willful intention to seek an unfair advantage.  
However, when coupled with his words and actions in response 
to the uncured default and notice from the lender and his 
court-appointed attorney, and his after-the-fact attempts to 
explain his lack of cooperation with the lender to avoid 
foreclosure or bring the loan current, there is evidence of a 
willful intention to seek an unfair advantage (i.e., 
engagement in deceptive dealing), with knowledge of the 
likely consequences.  He defaulted on the mortgage obligation 
in October 1990.  Following the default, he ignored the 
lender's efforts to contact him to discuss alternatives to 
foreclosure, which he admits included several letters.  In 
addition, he did not contact VA or attempt to sell the 
subject property so as to avoid a foreclosure.  He has since 
informed VA in connection with this appeal that he defaulted 
on the loan due to circumstances surrounding his divorce and 
unemployment.  Notwithstanding his assertions, there is no 
evidence of record suggesting that he was unable to contact 
the lender or VA to discuss these problems and alternatives 
to foreclosure.  There is also no evidence that he attempted 
to contact VA on his own initiative to provide notice of a 
change of address.  Here again, his failure to contact VA 
with this information in a timely fashion is deemed to be 
willful in nature.  The obligation to disclose pertinent 
information, namely, his current address, was his and his 
alone.  Even in a case where a veteran has moved, a veteran 
bears the burden of keeping VA apprised of his whereabouts, 
and "there is no burden on the part of the VA to turn up 
heaven and earth to find him."  Hyson v. Brown, 5  Vet. App. 
262, 265 (1993).  Here, the veteran essentially abandoned his 
mortgage obligation.

Documents in the loan servicing file reflect that no actual 
contact with the veteran by either VA or the holder was 
established until March 1995, when the RO received his claim 
for waiver of recovery of loan guaranty indebtedness.  Even 
assuming that the veteran's wife did request a deed in lieu 
of foreclosure, by his own admission this was essentially all 
the action that that was taken to deal with the default.  The 
veteran stated that he was advised the deed in lieu of 
foreclosure was rejected by the lender in February 1991, but 
he admittedly continued to take no action.  He has offered no 
credible excuses for his failure to deal with either the 
holder or VA.  Furthermore, the veteran was gainfully 
employed in January 1991, prior to the foreclosure.  While he 
was being treated for anxiety during the time period 
surrounding the default and foreclosure, there is no evidence 
that he was unable to take appropriate action concerning his 
obligations.  There were no psychotic symptoms.

The veteran further states on appeal that he is unable to 
repay the loan guaranty indebtedness due to current financial 
hardship, but again, these statements do not explain his 
default or provide mitigating circumstances for his failure 
to cooperate with the holder's efforts to service his 
delinquent account in 1990.

Furthermore, the veteran has asserted that he did not think 
he was responsible for the property because he had quit-
claimed it to his wife in 1985.  As he offered evidence that 
she quit-claimed it back to both of them in 1987, the 
veteran's assertion that he did not think he owned the 
property is patently false.

On the basis of these findings, the Board concludes that the 
totality of the veteran's conduct taken in connection with 
this loan indicates that he engaged in deceptive dealing.  
Given his age and experience, the Board can only discern that 
such lack of action on his part was willful in nature.  His 
deceptive dealing is shown by the fact that he failed to 
report the circumstances of his default to either the holder 
or VA upon default or during the redemption period.  He 
failed to take any action once he became aware that the 
lender had refused the offer of a deed in lieu of foreclosure 
by his former spouse.  These facts negate any personal 
mitigating factors claimed on appeal and therefore, will not 
serve to form a basis to absolve his bad faith demonstrated 
in this case.  

It is also the Board's opinion that the veteran knew of the 
likely consequences of his actions, i.e., failure to make 
mortgage payments combined with abandonment of the property 
would lead to default and foreclosure, causing a loss to the 
Government under the terms of its loan guaranty obligation.  
In the February 1992 letter from the court-appointed 
attorney, he was advised that any interest he had in the 
property was likely to be liquidated by the litigation.  He 
also signed the Report Of Home Loan Processed On Automatic 
Basis in August 1985 acknowledging that VA may be required to 
pay his lender on account of default in his loan payments.  
His contentions offered in an effort to mitigate his role in 
the creation of the indebtedness and his absolute abandonment 
of any responsibility for it are both inconsistent with the 
facts and consistent with an intentional effort to obtain 
unfair advantage, i.e., to escape liability for a valid 
indebtedness owed to the government for a valuable benefit 
received.

In view the above, the Board concludes that the veteran's 
actions constituted bad faith as shown by a willful intent to 
seek an unfair advantage.  Accordingly, further consideration 
of his waiver claim under the standard of equity and good 
conscience is barred by statute.  38 U.S.C.A. § 5302(c).



ORDER

The entire indebtedness in the amount of $17,544.03 is valid 
and enforceable against the veteran.

The veteran's actions in connection with the creation of the 
indebtedness having constituted bad faith, waiver of recovery 
of the loan guaranty indebtedness is denied.


		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals


 

